Exhibit 10.1

EMPLOYMENT AGREEMENT

            EMPLOYMENT AGREEMENT dated as of November 15, 2005 (the "Effective
Date"), by and between Mohawk Industries, Inc., (the "Company") and W.
Christopher Wellborn (the "Executive").

The Company desires to employ the Executive as Chief Operating Officer and the
Executive desires to accept such employment on the terms and conditions of this
Agreement.

            NOW, THEREFORE, in consideration of the mutual premises and
agreements herein contained, and other good and valuable consideration, the
receipt and adequacy of which is acknowledged, the parties hereby agree as
follows:

            1.         Term of Employment.  The term of the Executive's
employment under this Agreement (the "Term") shall commence on the Effective
Date and continue through and expire on December 31, 2008 unless earlier
separation from service occurs as herein provided.

 

--------------------------------------------------------------------------------


            2.         Duties of Employment.  The Executive hereby agrees for
the Term to render his exclusive services to the Company as its Chief Operating
Officer, in connection therewith, to perform such duties commensurate with his
office as he shall reasonably be directed by the Board of Directors of the
Company (the "Board") to perform.  The Executive shall devote during the Term
all of his business time, energy and skill to his executive duties hereunder and
perform such duties faithfully and efficiently, except for reasonable vacations
and except for periods of illness or incapacity.  When and if requested to do so
by the Board, the Executive shall, for no additional compensation, serve as a
director of the Company and/or a director or officer of any subsidiary or
affiliate of the Company, provided that the Executive shall be indemnified for
liabilities incurred by him in his capacity as a director or an officer in
accordance with an Indemnification Agreement as provided in the Company's
Certificate of Incorporation and By-Laws as in effect from time to time. 
Executive shall not be required or expected to serve as a director of the
Company or any affiliate or subsidiary of the Company upon his separation from
service with the Company.

            4.         Compensation and Other Benefits.

                        4.1       Salary.  As compensation for all services to
be rendered by the Executive during the Term, the Company shall pay to the
Executive a salary at the rate of $700,000 per year (which may be increased from
time to time by the Board (the "Annual Salary")), payable in accordance with the
Company's usual payroll practices.  The Executive shall be eligible to receive
annual salary reviews and salary increases as authorized by the Board.

                        4.2       Bonus.  In addition to his Annual Salary, the
Executive shall be eligible to be paid a bonus in respect of each fiscal year of
the Company (the "Annual Bonus") in accordance with the Company's bonus plan
(the "Plan"), which Annual Bonus shall be determined by the Compensation
Committee of the Board.  The amount of the Annual Bonus shall be (i) 50% of the
amount of the Annual Salary upon attainment of the "threshold" performance goal
established under the Plan as determined by the Compensation Committee of the
Board and the Board and (ii) a "target" of 75% of the amount of the Annual
Salary upon attainment of the "target" performance goal established under the
Plan as determined by the Compensation Committee of the Board and the Board and
(iii) a maximum of 100% of the amount of the Annual Salary upon attainment of
the "maximum" performance goal established under the Plan as determined by the
Compensation Committee of the Board and the Board.

- 2 -

--------------------------------------------------------------------------------


                        4.3       Stock Options.  Concurrent with the Effective
Date of this Agreement, Mohawk will grant non-statutory stock options (the
"Options") to Executive to purchase 50,000 shares of Mohawk common stock in
accordance with the terms and provisions of the 2002 Mohawk Industries, Inc.
Long Term Incentive Plan.  The per-share exercise price of the Options shall be
the fair market value of Mohawk common stock on the date of grant of such
Options, and twenty percent (20%) of the Options shall vest and become
exercisable on each of the first five anniversaries respectively of the
Effective Date of this Agreement.  In the event (i) of a change in control of
Mohawk or the Company; (ii) Executive separates from service without Cause (as
defined in Section 6.3 hereof); or (iii) Executive separates from service for
Good Reason (as defined in Section 6.4 hereof), the Options shall immediately
vest and become fully exercisable, and shall be transferable by Executive to the
maximum extent permitted under the 2002 Mohawk Industries, Inc. Long Term
Incentive Plan.  The Options shall remain exercisable for a ten-year period
after the Effective Date.  The terms and conditions of the Options shall be set
forth in a written agreement (the "Stock Option Agreement") and, other than as
set forth herein, shall be consistent with the terms and conditions of stock
option agreements applicable to comparable executives of Mohawk.  Mohawk agrees
that Executive shall participate in future grants of stock options in a manner
comparable to similar Mohawk executives.

                        4.4       Participation in Employee Benefit Plans. 
Commencing on the respective eligibility dates of the employee benefit plans and
subject to the terms of such employee benefit plans, during the Term, the
Executive shall be permitted to participate in any group life, hospitalization
or disability insurance plan, health program, pension plan, similar benefit plan
or other so-called "fringe benefit programs" of the Company as now existing or
as may hereafter be revised or adopted.

                        4.5       Vacation.  The Executive shall be entitled to
three (3) weeks vacation per annum.

- 3 -

--------------------------------------------------------------------------------


            5.         Covenants by Executive.  In order to induce the Company
to enter this Agreement and the Stock Option Agreement, the Executive hereby
agrees as follows:

                        5.1       Definitions.  The following definitions shall
apply to this Agreement.

                                    (i)         The term "Trade Secret," whether
in the singular or plural, means any Confidential Information (as defined in
Section 5.1(ii) below) which constitutes a trade secret of the Company, or any
of the Company's subsidiaries, under the Georgia Trade Secrets Act of 1990, as
amended, O.C.G.A. § 10-1-760, et seq.

                                    (ii)        The term "Confidential
Information" means any information, regardless of form, concerning any aspect of
the business of the Company, or the business of any of the Company's
subsidiaries, which is not generally known to the Company's competitors and
which the Company desires and makes reasonable efforts to keep confidential. 
Confidential Information includes, but is not limited to, information relating
to customers and potential customers, suppliers and potential suppliers,
contracts with customers and suppliers, employees, personnel acquisition plans,
pricing of products and services, financial information, financial projections,
budget information and procedures, marketing plans and strategies, market
research, technical processes, and product research.  After the third
anniversary of the Executive's separation from the Company, Confidential
Information shall not include any information that does not constitute a Trade
Secret.

- 4 -

--------------------------------------------------------------------------------


                        5.2       Acknowledgments of Executive.  The Executive
acknowledges that his work for the Company will give him access to Trade Secrets
and Confidential Information.  The Executive further acknowledges that he
inevitably would use, or inadvertently disclose, Trade Secrets and Confidential
Information if, at any time within three years of his separation from the
Company, he were to work or consult for any competitor of the Company, or any of
the Company's subsidiaries, in any capacity requiring high-level management
expertise with respect to any aspect of the manufacture or distribution of
commercial or residential floor covering.

                        5.3       Confidential Information.  Except as required
by his work for the Company, the Executive will not at any time, either during
or after his employment with the Company, communicate or disclose to any person,
firm, corporation or other entity, or use for his benefit or for the benefit of
any person, firm, corporation or other entity, directly or indirectly, any Trade
Secret or Confidential Information.

                        5.4       Company Property.  All memoranda, notes,
lists, records and other documents or papers, (and all copies thereof),
including such items stored in computer memories, on microfiche or by any means,
made or controlled by or on behalf of the Executive, or made available to the
Executive relating to the Company, or any of the Company's subsidiaries, are and
shall remain the Company's property and shall be delivered to the Company upon
the Executive's separation from the Company, unless requested earlier by the
Company.

                        5.5       Conflicts of Interest.  During his employment
with the Company, the Executive shall at all times strictly comply with the
Company's policies concerning conflicts of interest.

                        5.6       Survival of Obligations.  The Executive's
obligations under this Section 5 shall survive the Term of this Agreement and
the Executive's employment with the Company.

            6.         Separation from Service.

- 5 -

--------------------------------------------------------------------------------


                        6.1       Death.  If the Executive dies during the Term,
this Employment Agreement shall terminate immediately, except that the
Executive's legal representatives shall be entitled to receive any Annual Salary
to the extent such Annual Salary has accrued and remains payable up to the date
of the Executive's death (to be paid in accordance with the Company's usual
payroll practices), plus a portion of the Executive's Annual Bonus, as set forth
in Section 4.2 computed on a pro rata basis based on the assumption that the
Executive would have earned a "target" bonus equal to 75% of Executive's Annual
Salary (to be paid as promptly as practicable but no later than 10 days after
the date of Executive's death), and any benefits to which the Executive, his
heirs or legal representatives may be entitled under and in accordance with the
terms of any employee benefits plan or program maintained by the Company.

                        6.2       Upon Disability.  If the Executive becomes
disabled during his employment hereunder so that he is unable substantially to
perform his services hereunder for 180 consecutive days, then the term of this
Agreement may be terminated by resolution of the Board 60 days after the
expiration of such 180 days, such termination to be effective upon delivery of
written notice to the Executive of the adoption of such resolution; provided,
that the Executive shall be entitled to receive any accrued and unpaid Annual
Salary through such effective date of separation from service (to be paid in
accordance with the Company's usual payroll practices), plus a portion of the
Executive's Annual Bonus, as set forth in Section 4.2 computed on a pro rata
basis based on the assumption that the Executive would have earned a "target"
bonus equal to 75% of Executive's Annual Salary (to be paid as promptly as
practicable but no later than 10 days after the Executive's separation from
service), and any benefit to which the Executive may be entitled under and in
accordance with the terms of any employee benefit plan or program maintained by
the Company.

- 6 -

--------------------------------------------------------------------------------


                        6.3       Separation from Service for Cause.  The
Company has the right, at any time during the Term, subject to all of the
provisions hereof, exercisable by serving notice, effective in accordance with
its terms, to separate the Executive from service under this Agreement and
discharge the Executive for "Cause" (as defined below).  If such right is
exercised, the Executive shall be entitled to receive unpaid and accrued Annual
Salary prorated through the date of such separation from service, any benefits
vested as of the date of such separation from service, and any other
compensation or benefits otherwise required to be paid under applicable law. 
Except for such payments, the Company shall be under no further obligation to
the Executive.  As used in this Section 5, the term "Cause" shall mean and
include (i) the conviction of or plea of guilty by the Executive of any felony
or other serious crime involving the Company, or (ii) gross or willful
misconduct by the Executive in the performance of his duties hereunder; provided
however, that no act shall be considered gross or willful misconduct if the
Executive reasonably believes he was acting in good faith or in a manner not
opposed to the interests of the Company.  The Company shall be entitled to
separate the Executive from service for Cause only upon approval of a resolution
adopted by the affirmative vote of not less than two-thirds of the membership
of  the  Board  (excluding Executive).  The Company agrees to provide to the
Executive prior written notice (the "Notice") of its intention to separate the
Executive from service for Cause, such notice to state in detail the particular
acts or failure to act which constitute grounds for the separation from
service.  The Executive shall be entitled to a hearing before the Board to
contest the Board's findings, and to be accompanied by counsel.  Such hearing
shall be held with 15 days of the request thereof to the Company by the
Executive, provided that such request must be made within 15 days of delivery of
the Notice.  If, following any such hearing, the Board maintains its
determination to separate the Executive's service for Cause, the effective date
of such separation from service shall be as specified in the Notice.

- 7 -

--------------------------------------------------------------------------------


                        6.4       Separation from Service Without Cause.  The
Company shall have the right at any time during the Term to separate the
Executive from service hereunder without Cause.  Upon such a separation from
service, or the separation from service by the Executive for Good Reason, the
Company's sole obligation hereunder, except as otherwise provided in Section
4.3, shall be to pay (or, in the case of benefits specified in clause (iii),
provide) to the Executive: (i) an amount equal to any Annual Salary accrued and
due and payable to the Executive hereunder on the date of separation from
service (to be paid in accordance with the Company's usual payroll practices);
(ii) an amount equal to his Annual Salary for the remainder of the Term (to be
paid in a lump sum as promptly as practicable, but no later than 10 days after
the date of Executive's separation from service); (iii) all benefits specified
in Section 4.4 hereof in accordance with the terms of such employee benefit
plans; (iv) the greater of (A) a portion of the Executive's Annual Bonus as set
forth in Section 4.2 computed on a pro-rated basis, based on the assumption that
the Executive would have earned a "target" bonus equal to 75% of Executive's
Annual Salary or (B) an amount equal to the amount of the Annual Bonus for the
fiscal year preceding the fiscal year in which the date of separation from
service occurs, pro-rated based on the number of days elapsed in the year of
separation from service (to be paid in a lump sum as promptly as practicable,
but no later than 10 days after the date of Executive's separation from
service); and (v) a partial bonus under any other bonus plan(s) in which the
Executive is a participant computed and determined in accordance with its terms,
on a pro-rated basis based on the performance of the Company from the beginning
of the bonus period through the date of separation from service (to be paid in a
lump sum as promptly as practicable, but no later than 10 days after the date of
Executive's separation from service).  For purposes of this Agreement, "Good
Reason" shall mean (i) a reduction in the Annual Salary or bonus opportunity as
specified in Section 4.1 or 4.2, (ii) a material diminution in the Executive's
duties or responsibilities, (iii) an adverse change in the Executive's title, or
(iv) assignment to Executive of duties and responsibilities that are
inconsistent with his position in any material respect.  To the extent required
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), as determined by the Company's outside counsel, one or more
payments under this Section 6.4 shall be delayed to the six-month anniversary of
the date of Executive's separation from service, within the meaning of Code
Section 409A.  If and to the extent required to prevent a violation of Code
Section 409A, Executive will pay the entire cost of any health insurance
coverage for the first six (6) months after separation from service and the
Company will reimburse Executive for the Company's share of such costs on the
six-month anniversary of Executive's separation from service, as defined in Code
Section 409A.

                        6.5       Other.  Except as otherwise provided herein,
upon the expiration or other termination of this Agreement, including the
resignation of Executive, all obligations of the Company shall forthwith
terminate, except as to any stock option rights as provided in the Stock Option
Agreement and except as otherwise required by applicable law.

            7.         Expenses.

                        7.1       General.  During the Term, the Executive will
be reimbursed for his reasonable expenses incurred for the benefits of the
Company in accordance with the general policy of the Company or directives and
guidelines established by management of the Company and upon submission of
documentation satisfactory to the Company.  With respect to any expenses that
are to be reimbursed by the Company to the Executive, the Executive shall be
reimbursed upon his presenting to the Company an itemized expense voucher.

- 8 -

--------------------------------------------------------------------------------


            8.         Provisions.

                        8.1       Notices.  Any notice or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telegraphed, telexed, sent by facsimile transmission, or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when so delivered personally, telegraphed, telexed, or sent by
facsimile transmission or, if mailed, five days after the date of deposit in the
United States mail, as follows:

                                    (i)         if to the Company, to:

                                                Mohawk Industries, Inc.

                                                160 S. Industrial Boulevard

                                                Calhoun, GA  30701

                                                Attention:  General Counsel

                                    (ii)        if to the Executive, to:

                                                W. Christopher Wellborn

                                                908 Suffolk Court

                                                Southlake, Texas  76092

Any party may change its address for notice hereunder by notice to the other
party hereto.

                        8.2       Entire Agreement.  This Agreement and the
Stock Option Agreement contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements, written
or oral, with respect thereto.

 - 9 -

--------------------------------------------------------------------------------


                        8.3       Waivers and Agreements.  This Agreement may be
amended, modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any
right, power or privilege hereunder, nor any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege hereunder.

                        8.4       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Georgia
applicable to agreements made and to be performed entirely within such State. 
Any lawsuit arising out of or relating to this Agreement shall be brought
exclusively in the federal or state courts located in the State of Georgia, and
the Executive and the Company hereby submit to personal jurisdiction in the
State of Georgia and to venue in such courts.

- 10 -

--------------------------------------------------------------------------------


                        8.5       Successors, Binding Agreement, Assignment.  
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as would apply if the Executive
separated from service pursuant to Section 6.4 hereof, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of separation from service.  As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this section or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  Executive may not delegate the performance
of any of his duties hereunder.  Neither party hereto may assign any rights
hereunder without the written consent of the other party hereto.

                        8.6       Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.

                        8.7       Headings.  The headings in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

            9.         Arbitration.  Except for disputes arising out of or
pertaining to Section 5 of this Agreement, any and all disputes arising out of
or relating to this Agreement or the breach, termination or validity thereof
shall be settled by arbitration before a sole arbitrator in accordance with the
American Arbitration Association's then current National Rules of the Resolution
of Employment Disputes (the "AAA Rules").  The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 116, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.  The arbitration shall be held in Atlanta, Georgia and, unless the
parties agree otherwise, the arbitrator shall be selected in accordance with the
AAA Rules.  In case of conflict, the provisions of this Section 9 shall prevail
over the AAA Rules.

 - 11 -

--------------------------------------------------------------------------------


            Either party may demand arbitration by sending to the other party by
certified mail a written notice of demand for arbitration, setting forth the
matters to be arbitrated.  The arbitrator shall have the authority to award only
compensatory damages, and neither party shall be entitled to written or
deposition discovery from the other.  The Company will pay the fees and expenses
of the arbitrator, as well as any attorneys' fees, expert witness fees, and
other expenses.  The arbitrator shall have no authority to alter, amend or
modify any of the terms and conditions of this Agreement.

            Before arbitrating the dispute, the parties, if they so agree, may
endeavor to settle the dispute by mediation under the AAA Rules.  Unless
otherwise agreed by the parties, the mediator will be appointed by the American
Arbitration Association in accordance with the AAA Rules.  If the mediation is
not successfully concluded within thirty (30) days, the dispute will proceed to
arbitration as set forth above. 

            Notwithstanding the pendency of any dispute or controversy
concerning separation from service or the effects thereof, the Company will
continue to pay the Executive his full compensation in effect immediately before
any notice of separation from service giving rise to the dispute was given and
continue him as a participant in all compensation, benefit and insurance plans
in which he was then participating, until an award has been entered by the
arbitrator.  Any amounts paid hereunder shall be set off against or reduced by
any other amounts due under this Agreement.

 - 12 -

--------------------------------------------------------------------------------


            10.  Legal Fees and Expenses.   It is the intent of the Company that
the Executive not be required to incur the legal expenses associated with (i)
the obtaining of any right or benefit under this Agreement or (ii) the
enforcement of his rights under this Agreement by litigation or other legal
action, because the cost and expense thereof would substantially detract from
the benefits intended to be extended to the Executive hereunder.  Accordingly,
the Company irrevocably authorize the Executive from time to time to retain
counsel of his choice, at the expense of the Company and/or Mohawk as hereafter
provided, to represent the Executive in connection with the interpretation or
enforcement of this Agreement, including the initiation of any arbitration or
the defense of any arbitration or litigation, whether by or against the Company,
or any Director, officer, stockholder or other person affiliated with the
Company.  The Company shall pay or cause to be paid and shall be solely
responsible for any and all reasonable attorneys' and related fees and expenses
incurred by the Executive under this Section 10. 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                                                                                   

                                                                                   
By: /s/: W. Christopher Wellborn

                                                                                   
Name: W. Christopher Wellborn 

                                                                                   
Title: Chief Operating Officer

 

                                                                                   
MOHAWK INDUSTRIES, INC.

                                                                                   
By: /s/:Salvatore J. Perillo  

                                                                                   
Name: Salvatore J. Perillo 

                                                                                   
Title: VP/General Council

- 13 -

--------------------------------------------------------------------------------